l
Case 17-21318-A.]C Doc 68 Filed 1070/18 Page 1 of 4

UNlTED STATES BANKRUPTCY COURT, SOUTHE
ww\v.tisb.u§cour_t§.gov y

ln ual

DlSTRICT OF FLORIDA

   

Original Plan

|:|

 

 

 

 

 

 

 

 

 

|:_\ 9th Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
E| Modifled Plan (Indicate 1 t, 2nd, etc. Modified, if applicable)
DEBTOR: Sira Garcia JO|NT DEBTOR: l CASE NO.: 17-21318
l
SS#: xxx-xx- 5775 SS#: xxx-xx-
l. NOTl ES
To Debtors: Plans that do not comply with local rules andjudicial rulin ls may not be confirmable. All plans, amended plans
and modified plans shall be served upon all creditors and aTcertiticate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of e order converting the case to chapter 13.
To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.
To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph Vll[. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:
The valuation of a secured claim, set out in Section lll. which may result in a l .
partial payment or no payment at all to the secured creditor l:| included [:| Not included
. . . . . - . . 1
Avo_idance.of a_|udiclal lien or nonpossessory, nonpurchase money security interest,1 set |:| Included El Not included
out m Section lll
Nonstandard provisions, set out in Section Vlll \:] lncluded |:] Not included

 

 

 

 

 

 

 

 

 

 

 

ll. L AY T EN l-lO A DD BT ' R E' E
A. MQN'_I`L[LX_PLANMM: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the e ent the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under th% plant
1. $1,365.47 t`or months l to 12 ;
2. $12675.65 for months 13 to 60 ;
B. WM: [:| NONE |:| PRO BONO
Tota| Fees: $6100.00 Total Paid: 31296.00 __ Balance Due: $4804.00
Payable $400.33 /rnonth (Months _l_ to _l_2_ )
Allowed fees under LR 2016-I(B)(2) are itemized below:
$3500 fees plus $2600 MMM for a total of $6100.
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
lll. TRE E S

A. SEQURED CLAlM§: m NONE

[Retain Liens pursuant to ll U.S.C. §1325 (a)($)] Mortgage(s)/Lien on Rea or Personal Property:

 

 

 

l- Cr€dif<>r= sTATEBRlDGi-; coMPANv LLC
Addl'€SSZ 5680 GREEN WOOD Arrearage/ [’ayoff on Petition Date 51,385.41
PLAZA SU[TE lOOS .
t P .
GREEN WOOD MMM Adequa c rotection $894 74 /month (Months l tol_2 )
VILLAGE, CO 80111 MMM Adequate Protection $1,508.08 /month (Months 13 to L )
Last 4 Digits of
Account No.: 8239

 

 

LF-Jl (lev. 10/3/17) Pagc l of 4

 

 

lV.

VI.

VII.

VIII.

1
Case 17-21318-A.]C Doc 68 Filed 10/30/18 Page 2 of 4

 

 

 

Debtor(s): Sira Garcia Case number: 17-21318
Other:
|:| Real Property Check one below for Real Property:
[:]Principal Residence @Escrow is included in the regular payments
|:]Other Real Property |:\The debtor s) will pay l:|taxes [:]insurance directly
Address of Collatera|:

1901 Brickell Avenue, Apt. B510, Miami, FL 33129

|:I Personal Property/Vehicle

 

Description ot` Collateral:

 

 

B. YALUAT[ON OF §QLLA l ERAL: 13 NONE

C. L!EN AVOlDANC§ I:| NONE

D. SURRENDER OF CQLLATERAL: Secured claims filed by any credi or granted stay reliefin this section shall not receive a
distribution fom the Chapter 13 Trustee.

13 NoNE

E. DlBl_".`CT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
f`om the Chapter 13 Trustee. l

|:| NONE

[:| The debtor(s) elect to make payments directly to each secured credi or listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to term nate or abrogate the debtor(s)' state law contract rights.

 

Ngme of Qreditgr La§t 4 Digits gf` Account Ng. Desc"i tion t`Colla eral Addre Vehi l etc.
Brickell Place Condominium none 1901 Brickell Avenue, Apt. BSIO, Miami, FL 33129

l~ Association
TREATMENT OF FEES AND PRlORlTY QLAIMS [as defined in 11 U.S.C. §507 and ll U.S.C. § 1322(a)(4)]

A. AQM|E|§ 1 BA l lV§ EEE§ QTHl_:`,B T§A|§ DE§ ! QB§§§)' A l TQRNEY'S EEE: EI NONE

B. id 1 EBNAL BEVEH !,JE SEBY l§§: IE NONE

C. DQME§! l§ §UP!ZQBT Q§LIQA| IQE!§l: EI NONE

D. OTHER: [:| NONE

T R R
A. Pay /month (Months ___ to )

 

Pro rata dividend will be calculated by the Trustee upon review of tile|d claims after bar date.
B. |:] lf checked, the Debtor(s) will amend/modify to pay 100% to all all

.P§E ABATE!,Y §;LA§SIFIED: E_\ NONE

*CDebtor(s) certify the separate classification(s) of the claim(s) listed abov% will not prejudice other unsecured nonpriority
creditors pursuant to ll U. S. C. § 1322.

MMMALUE_P_IB_LEA§E§: Secured c ims filed by any creditor/lessor granted stay relief m this
section shall not receive a distribution from the Chapter 13 Trustee.

[§| NONE
Wwps= |'_`| NONE

l:l Debtor(s) shall provide copies of yearly income tax returns to the rustee (but not file with the Court) no later than May
lSth during the pendency of the Chapter 13 case. in the event the ebtor(s)’ disposable' mcome or tax refunds' mcrease,
debtor(s) shall increase payments to unsecured creditors over and Pbove payments provided through the P|an up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

MMM 121 NONE

l___| Nonstandard provisions must be set forth below. A nonstandard provis on is a provision not otherwise included 1n the Local
Form or deviating from it. Nonstandard provisions set out elsewhere 1 this plan are void

owed unsecured nonpriority claims.

 

LF-3l (rev. 10/3/17) Page 2 of 4

 

Case 17-21318-A.]C Doc 68 Filed 10/?0/18 Page 3 of 4

Debtor(s): Sira Garcia Case number; 17-21318

 

I:] Mortgage Modification Mediation

1 The debtor has filed a Verified Motion for Referral to MMM with:
STATEBR[DGE COMPANY LLC

loan number 8239

for real property located at 1901 Brickell Avenue, Apt. BSIO, Miami, FI

("Lender")

133129

 

 

The parties shall timely comply with all requirements of the Order of Re ferral to MMM and all Administrative Orders/Local
Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
modification/permanent payment is established by the parties, absent C lurt order to the contrary, the debtor has included a post-
petition monthly plan payment (a) with respect to the debtor’s homestea|d, of no less than the lower of the prepetition monthly
contractual mortgage payment or 31% of the debtor’s gross monthly income (af`ter deducting any amount paid toward HOA fees
due for the property) and (b) with respect to income producing property of no less than 75% of the gross income generated by
such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt

by the trustee and not upon receipt by the lender.

proof of claim on the real property described above shall be held in abe ance as to the regular payment and mortgage arrearage
stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
of the plan or modified plan.

Until the MMM is completed and the Final Report of Mortgage Modifi;ation Mediator is filed, any objection to the lender’s

lf the debtor, co-obligor/'co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
pending MMM, the debtor will file the MMM Local Form “Ex Parte otion to Approve Mortgage Modification Agreement
with Lender” (or Self`-Represented Debtor’s Motion to Approve Mortgage Modiflcation Agreement with Lender) no later than
14 calendar days following settlement. Once the settlement is approve by the Court, the debtor shall immediately amend or
modify the plan to reflect the settlement and the lender shall amend its roof of Claim to reflect the settlement, as applicable.
If a settlement is reached after the plan is confirmed, the debtor will mci a motion to modify the plan no later than 30 calendar
days following approval of the settlement by the Court and the Lender hall have leave to amend its Proof`of Claim to reflect

the settlement reached alter confirmation of the plan. The parties will then timely comply with any and all requirements
necessary to complete the settlement.

part of any agreement, the debtor shall immediately

In the event the debtor receives any financial benefit from the lender aj
r modify the plan accordingly.

disclose the financial benefit to the Court and the trustee and amend o

If the lender and the debtor fail to reach a settlement, then no later than
filed, the debtor will amend or modify the plan to (a) conform to the le.
Claim), without limiting the Debtor’s right to object to the claim or pro

14 calendar days after the mediator’s Final Report is
ider’s Proofof Claim (if the lender has filed a Proof of
ceed with a motion to value; or (b) provide that the real

property will be “treated outside the plan.” lf the property is “treated outside the plan,” the lender will be entitled to in rem stay
relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
confirm that the automatic stay is not in effect as to the real property.

Confirmation of the plan will be without prejudice to the assertion of a

y rights the lender has to address payment of its Proof
of Claim.

LF-Jl (rev. 10/3/17) Puge 3 of4

 

Case 17-21318-AJC DOC 68 Filed 10/3

Debtor(s): Sira Garcia

0/18 Page 4 of 4

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(!,S) UPON PLAN CONFIRMATION.

[ declare that the foregoing chapter 13 plan is true and correct under penalty of perjury

 

 

 

/s/Sira Garcia Debtor 10/30/2018 Joint Debtor
Sira Garcia Date Date
Attomey with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attomey for Debtor(s) or Debtor(s), if not represent

ed by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 P|an and the plan

contains no nonstandard provisions other than those set out in paragraph Vlll.

 

 

LF-3| (rev. 10/3/17) Fage 4 of 4

 

Case number: 17-21318

